In an action brought by plaintiffs, neighboring property owners, for an injunction against the defendants, who own properties fronting on Lake Place, in the Borough of Brooklyn, City of New York, defendants Galli and Quattrucci appeal from so much of a judgment of the Supreme Court, Kings County, dated February 1, 1960 (and entered February 3, 1960), after a non jury trial, as permanently enjoins them from obstructing or interfering with free access to Lake Place and directs them to remove fences, sidewalks and curbing thereon between West 10th and West 9th Streets. The trial was before a Special Referee pursuant to stipulation of the parties. Judgment insofar as appealed from affirmed, with costs. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.